Order entered July 27, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00328-CV

                              THE CITY OF DALLAS, Appellant

                                                 V.

                            6101 MOCKINGBIRD, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-06071-E

                                            ORDER
       Before the Court is appellee’s July 25, 2018 agreed second motion for an extension of

time to file a brief. We GRANT the motion and extend the time to August 7, 2018. We caution

appellee that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   ADA BROWN
                                                             JUSTICE